     John Balazs, Bar. No. 157287
1    Attorney at Law
     916 2nd Street, Suite F
2    Sacramento, California 95814
     Telephone: (916) 447-9299
3    Facsimile: (916) 557-1118
     john@balazslaw.com
4
     Attorney for Defendant
5    DAMIAN LAW
6
7                                             UNITED STATES DISTRICT COURT
8                                           EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                           No. 2:11-CR-00227-KJM

11                               Plaintiff,               STIPULATION AND ORDER TO REDUCE
                                                          SENTENCE PURSUANT TO 18 U.S.C.
12               v.                                       § 3582(c)(2)

13    DAMIAN LAW,                                         RETROACTIVE DRUGS-MINUS-TWO
                                                          REDUCTION CASE
14                               Defendant.
                                                          Hon. Kimberly J. Mueller
15
16             Defendant, DAMIAN LAW, by and through his attorney, John Balazs, and plaintiff,
17   UNITED STATES OF AMERICA, by and through its counsel, Assistant U.S. Attorney Jason
18   Hitt, hereby stipulate as follows:

19             1.         Pursuant to 18 U.S.C. § 3582(c)(2), this Court may reduce the term of

20   imprisonment in the case of a defendant who has been sentenced to a term of imprisonment

21   based on a sentencing range that has subsequently been lowered by the Sentencing Commission

22   pursuant to 28 U.S.C. § 994(o);

23             2.         On November 20, 2013, the Court sentenced Mr. Law to 70 months on count 1

24   (possession with intent to distribute methamphetamine) and a mandatory consecutive 60 months

25   on count 2 (possession of a firearm in furtherance of a drug trafficking offense), for a total

26   sentence of 130 months;

27             3.         The Court found the total offense level on count 1 to be a 27 as follows: a base

28   offense level of 30 for 485.08 grams of methamphetamine and a 3-level reduction for timely

     Stipulation and Order Re: Sentence Reduction          1
1    acceptance of responsibility. With a criminal history category II, the Court found the resulting
2    guideline range to be 78-97 months and sentenced Mr. Law to the sentence called for in the
3    parties’ Rule 11(c)(1)(C) plea agreement, that is, 70 months, which the Court described as a
4    “slight discount” from the low-end of the range;
5              4.         The sentencing range applicable to Mr. Law was subsequently lowered by the
6    United States Sentencing Commission in Amendment 782, made retroactive on July 18, 2014,
7    see 79 Fed. Reg. 44,973;
8              5.         On November 15, 2016, Mr. Law filed a motion to reduce sentence under
9    Guideline Amendment 782 and 18 U.S.C. § 3582(c)(2). Docket 101. Without the benefit of the
10   Supreme Court’s recent decision in Hughes v. United States, 138 S. Ct. 1765 (2018), the Court
11   initially denied Law’s motion to reduce sentence on the ground that he had been sentenced based
12   on a Type-C plea agreement rather than a guideline range that had since been reduced. Docket
13   108.
14             6.         After Mr. Law appealed, the Supreme Court held in Hughes that “in the usual
15   case the court’s acceptance of a Type-C agreement and the sentence imposed pursuant to that
16   agreement are ‘based on’ the defendant’s Guideline range” even if the court deviates somewhat
17   from the guideline range as it did in Mr. Law’s case. 138 S. Ct. at 1776. In this case, Mr. Law’s
18   total offense level has been reduced from 27 to 25, and his amended guideline range on count 1
19   is now 63-78 months, making him eligible for a sentence reduction under § 3582(c)(2) and the
20   Hughes decision to 63 months on count 1.
21             7.         For the reasons set forth in Mr. Law’s Supplemental Brief and attachments
22   (docket 121), the parties agree that a sentence of 63 months imprisonment on count 1 is fair and
23   appropriate in light of all the sentencing factors set forth in 18 U.S.C. § 3553(a).
24             ///
25             ///
26
               ///
27
28

     Stipulation and Order Re: Sentence Reduction         2
1              8.         Accordingly, the parties request the Court grant Mr. Law’s § 3582(c)(2) motion
2    and reduce his term of imprisonment on count 1 from 70 to 63 months, and with the mandatory
3    consecutive 60-month sentence on count 2, to a total sentence of 123 months. The parties also
4    request that the Court vacate the December 3, 2018 hearing.
5                                                      Respectfully submitted,
6    Dated: November 28, 2018                          Dated: November 28, 2018
7    McGREGOR SCOTT
     United States Attorney
8
9     /s/ Jason Hitt                                    /s/John Balazs
     JASON HITT                                        JOHN BALAZS
10   Assistant U.S. Attorney
11   Attorney for Plaintiff                            Attorney for Defendant
     UNITED STATES OF AMERICA                          DAMIAN LAW
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction         3
1                                                    ORDER
2              This matter came before the Court on the stipulated motion of the defendant for reduction
3    of sentence pursuant to 18 U.S.C. § 3582(c)(2).
4              The parties agree, and the Court finds, that Mr. Law is entitled to the benefit of
5    Amendment 782, which reduces the total offense level on count 1 from 27 to 25, resulting in an
6    amended guideline range of 63 to 78 months. The parties also agree, and the Court finds, that a
7    corresponding reduction in sentence from 70 to 63 months on count 1, for a total sentence of 123
8    months, is appropriate and fair in light of all the sentencing factors set forth in 18 U.S.C.
9    § 3553(a).
10             IT IS HEREBY ORDERED that the term of imprisonment imposed in November 2013 is
11   reduced to a term of 63 months on count 1 and, with the consecutive 60-month sentence on count
12   2, to a total sentence of 123 months. The status conference on December 3, 2018 is VACATED.
13             IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
14   remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
15   reduction in sentence, and shall serve certified copies of the amended judgment on the United
16   States Bureau of Prisons and the United States Probation Office.
17   DATED: November 29, 2018
18
19
20                                                    UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction        4
